DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on April 06, 2020.

Allowable Subject Matter
Claims 17-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Vrba et al. (US 8145333), Reid et al. (US 9037282), and Lamparter et al. (US 2017/0308067) teach the industrial control system or manufacturing control system.
However, none of prior art teaches the method of assigning workpieces to be processed to mobile transceivers of an indoor location system used in a manufacturing hall providing a manufacturing control system for industrial processing of workpieces with a machine tool according to workpiece-specific processing plans, providing an assistance system, detecting a workpiece to be assigned with the assistance system and generating a measurement-assistance-workpiece data set for the workpiece, identifying a processing plan, providing at least one mobile transceiver assigned to the identified processing plan, wherein the indoor location system is configured to determine a position of the mobile transceiver, and spatially assigning the workpiece to the mobile transceiver assigned to the identified processing plan, and a manufacturing control system of the same with a manufacturing execution system as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887